On Petition for Rehearing.
Hadley, C. J.
11. Upon his petition for a rehearing, appellee earnestly insists that the.brief of appellant Ellison is not in conformity with rule twenty-two of this coui’t, and therefore no question is presented on the ruling of the court on the motion to strike out the first paragraph of said appellant’s cross-complaint. The main point of objection of appellee to said appellant’s brief is that it is *315not concise, that it is confused, and that it does not present the various matters under proper headings.
We concede that said appellant’s brief is not a model of conciseness, lucidity or arrangement, bnt it does present the points relied upon for reversal in such a manner that they may be ascertained and clearly understood. The pleadings and rulings of the court thereon are set out, and consideration of all the questions passed upon can be fully given by the court without reference to the record. The brief shows a good-faith effort to comply with the rules, and presents a substantial conformity thereto. For further reasoning on this point see Indiana Union Traction Co. v. Heller (1909), 44 Ind. App. 385.
Petition for rehearing denied.